IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-30565
                           Summary Calendar
                          __________________



RONALD J. BALLARD,

                                         Plaintiff-Appellant,

versus


WAYNE MCELVEEN, DENNIS WING,
GAIL LAURENTS, and MR. LEBLANC,

                                         Defendants-Appellees.

                _______________________________________

             Appeal from the United States District Court
                 for the Western District of Louisiana
                          USDC No. 94-CV-1537
                 _____________________________________

                        November 13, 1995
Before DAVIS, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Ronald J. Ballard appealed the dismissal of his civil rights

complaint for failure to comply with the court's order.     We held

Ballard's appeal in abeyance pending the district court's ruling

on his Fed. R. Civ. P. 59(e) motion.     The district court has

since ruled, granting Ballard's motion and vacating its

dismissal.     Because there is no longer a final judgment from

     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                           O R D E R
                          No. 94-30565
                               -2-


which to appeal, Ballard's appeal is DISMISSED.   See 28 U.S.C.

§ 1291.